     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.104 Page 1 of 17


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     LANCE WILLIAMS,                                     Case No.: 3:19-cv-1332-CAB-WVG
       CDCR #AG-2394,
12
                                          Plaintiff,       ORDER:
13
                           vs.                             1) GRANTING MOTION TO
14
       SERGEANT HAMPTON, et al.,                           PROCEED IN FORMA PAUPERIS
15                                                         [ECF No. 2]
                                      Defendants.
16
                                                           AND
17
                                                           2) DISMISSING CLAIMS AND
18
                                                           DEFENDANTS FOR FAILING TO
19                                                         STATE A CLAIM UPON WHICH
                                                           RELIEF MAY BE GRANTED
20
21
22    I.    Procedural Background
23          Lance Williams (“Plaintiff”), a prisoner incarcerated at California Men’s Colony
24    located in San Luis Obispo, California, and proceeding pro se, filed this civil rights action
25    pursuant to 42 U.S.C. § 1983 on July 17, 2019. (See Compl., ECF No. 1.) Plaintiff did not
26    prepay the civil filing fee required to commence a civil action at the time he filed his
27    Complaint; instead, he filed a certified copy of his prison trust account statement which
28
                                                       1
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.105 Page 2 of 17


 1    the Court liberally construed as a Motion for Leave to proceed In Forma Pauperis (“IFP”)
 2    pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
 3          On September 13, 2019, this Court reviewed Plaintiff’s Complaint as well as his
 4    litigation history and denied his Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(g).
 5    (See ECF No. 5.) The Court identified seven prior federal civil actions and appeals1 filed
 6    by Plaintiff in federal court while he was incarcerated that were dismissed as frivolous or
 7    for failing to state a claim, and further found his Complaint contained no plausible
 8    allegations to suggest he faced “imminent danger of serious physical injury” at the time
 9    he filed it. (See ECF No. 5 at 4-7.) Therefore, the Court dismissed Plaintiff’s case
10    without prejudice based on his failure to prepay the filing fees required by 28 U.S.C.
11    § 1914(a). (Id. at 7.)
12          Plaintiff appealed, and on April 2, 2020, the Ninth Circuit reversed this Court’s
13    IFP determination and remanded the case for further proceedings. (ECF No. 11.) The
14    case was re-opened for further proceedings consistent with the Ninth Circuit’s judgment.
15    II.   Motion to Proceed IFP
16          All parties instituting any civil action, suit or proceeding in a district court of the
17    United States, except an application for writ of habeas corpus, must pay a filing fee of
18    $400.2 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
19    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
20    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
21
22
23    1
        A review of PACER demonstrates that Plaintiff has filed thirty-six (36) civil rights
24    lawsuits in the Central, Eastern, and Southern Districts of California and twenty-five (25)
      appeals in the Ninth Circuit Court of Appeals. See www.pacer.gov (website last visited
25
      May 1, 2020.)
      2
26      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
      fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27
      Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28    not apply to persons granted leave to proceed IFP. Id.
                                                      2
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.106 Page 3 of 17


 1    prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
 2    “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629
 3    (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of
 4    whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
 5    Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 6          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
 7    “certified copy of the trust fund account statement (or institutional equivalent) for ... the
 8    6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
 9    § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
10    trust account statement, the court assesses an initial payment of 20% of (a) the average
11    monthly deposits in the account for the past six months, or (b) the average monthly
12    balance in the account for the past six months, whichever is greater, unless the prisoner
13    has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
14    custody of the prisoner then collects subsequent payments, assessed at 20% of the
15    preceding month’s income, in any month in which his account exceeds $10, and forwards
16    those payments to the court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
17    Bruce, 136 S. Ct. at 629.
18          Plaintiff has submitted a copy of his CDCR Inmate Statement Report as well as a
19    Prison Certificate completed by a trust account official at the Richard J. Donovan
20    Correctional Facility (“RJD”). (See ECF No. 2) 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR
21    3.2; Andrews, 398 F.3d at 1119. These documents show Plaintiff had an available balance
22    of zero at the time it was filed. (See ECF No. 2 at 1.)
23          Therefore, the Court now GRANTS Plaintiff’s Motion to Proceed IFP (ECF No.
24    2) and assesses no initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). See 28
25    U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from
26    bringing a civil action or appealing a civil action or criminal judgment for the reason that
27    the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
28
                                                    3
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.107 Page 4 of 17


 1    Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4)
 2    acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
 3    “failure to pay ... due to the lack of funds available to him when payment is ordered.”).
 4    However, the Court will direct the Secretary of the CDCR, or his designee, to collect the
 5    full balance of the $350 total fee owed in this case and forward installments to the Clerk
 6    of the Court pursuant to 28 U.S.C. § 1915(b)(1).
 7    III.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 8           A.    Standard of Review
 9           Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
10    pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
11    statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
12    it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
13    who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
14    (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
15    2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
16    the targets of frivolous or malicious suits need not bear the expense of responding.’”
17    Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
18    Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
19           “The standard for determining whether a plaintiff has failed to state a claim upon
20    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
21    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
22    F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
23    Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
24    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
25    12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
26    as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
27    662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
28
                                                      4
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.108 Page 5 of 17


 1          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 2    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 3    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
 4    relief [is] ... a context-specific task that requires the reviewing court to draw on its
 5    judicial experience and common sense.” Id. The “mere possibility of misconduct” or
 6    “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 7    this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 8    (9th Cir. 2009).
 9          B.     Factual Allegations
10          On April 23, 2019, Plaintiff “went out to court for a hearing on his criminal case
11    regarding his false imprisonment.” (Compl. at 6.) Plaintiff alleges he was “informed by
12    multiple inmates” that his name was being “thrown around” by Defendant Sophie
13    Schmell. (Id.) Schmell was purportedly informing inmates that Plaintiff had “given her a
14    homework assignment that contained over familiar content,” along with a “note that was
15    sexual.” (Id.) Plaintiff claims Defendants Schmell, Sergeant Lewis, and Correctional
16    Officer Silva “orchestrated in retaliation” when they issued a Rules Violation Report
17    (“RVR”) “against Plaintiff to cause Plaintiff harm.” (Id.) As a result of the issuance of
18    the RVR, Plaintiff’s sentence was extended, and he was denied “early parole” under
19    Proposition 57. (Id.) Plaintiff claims the RVR had “numerous fabrications which can and
20    will be provided in [the] discovery process.” (Id. at 7.)
21          Plaintiff alleges he was retaliated against due to the “multiple 602 grievances
22    against numerous [RJD] staff,” along with the “5 lawsuits that are active against [RJD]
23    staff” and include Defendants Lewis and Silva. (Id. at 6.) Plaintiff further claims
24    Defendant Schmell’s “motives stem from Plaintiff denying [Schmell’s] sexual advances.”
25    (Id.) Plaintiff alleges Schmell’s “found out” Plaintiff was “illegally incarcerated and was
26    looking to gain a large substantial amount of funds.” (Id. at 6-7.) He claims Schmell
27
28
                                                     5
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.109 Page 6 of 17


 1    became “more and more aggressive” as “her time for her internship neared an end.” (Id.
 2    at 7.)
 3             Defendant Lieutenant Gonzalez was the hearing officer at Plaintiff’s disciplinary
 4    hearing, Defendant Correctional Officer Ramirez was the assigned staff assistant, and
 5    Defendant Correctional Officer Erickson was also present. (See id. at 8.) Plaintiff claims
 6    Gonzalez “deprived Plaintiff opportunity to call witnesses and present documentary
 7    evidence.” (Id) Plaintiff contends that the “written statement as to the evidence relied
 8    upon” was not actually supported by any evidence. (Id.) Plaintiff also claims he was not
 9    told about the hearing and therefore, he “was not in attendance.” (Id.)
10             Plaintiff alleges as a result of this disciplinary hearing his “sentence was extended
11    90 days,” along with a “loss of privileges for 90 days.” (Id. at 9.) In addition, Plaintiff
12    “was deprived of access to law library on multiple important occasions.” (Id. at 10.)
13    Plaintiff claims Defendant Tiscornia, the Law Librarian, is “invoking an underground
14    regulation not adopted in Title 15” that allows inmates to access the law library during
15    their yard time. (Id.) However, Plaintiff alleges that he could not attend the law library
16    due to his loss of privileges for ninety (90) days. (See id.) Plaintiff alleges he “received
17    an RVR from Law Library Clerk for something that Plaintiff is entitled to under protected
18    conduct.” (Id.) Plaintiff alleges Tiscornia issued the RVR in retaliation “for Plaintiff’s
19    civil action against her and 602 appeals.” (Id.)
20             As a result of the “falsified RVR” Plaintiff’s phone privileges were revoked which
21    he claims, “violated his right to access the courts by [preventing] Plaintiff from litigating
22    numerous criminal case appeals and civil actions.” (Id.) Sergeant Pelodian3 “gave
23    multiple staff officers” an order that “Plaintiff be allowed access to the housing unit wall
24    phones for legal calls” in the event he lost phone privileges or the “prison is on
25    lockdown.” (Id.)
26
27
      3
28        Sergeant Pelodian is not a named Defendant.
                                                        6
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.110 Page 7 of 17


 1            However, Plaintiff claims Defendant Sergeant Hampton “told named c/o staff4 not
 2    to let Plaintiff use phones at all for his legal calls even though many of them knew of the
 3    order of Sergeant Pelodian. (Id. at 11.) Plaintiff alleges these correctional officers’
 4    actions in denying him access to phones “was deliberate and retaliation.” (Id.) Plaintiff
 5    claims that this denial of access to the phones caused his attorney to withdraw from his
 6    “false imprisonment” appeal which resulted in a missed court date that was later
 7    “rescheduled.” (Id. at 12.) Plaintiff was not “able to have a subpoena served in his civil
 8    action” nor was he “able to conduct discovery.” (Id. at 12.)
 9            On June 19, 2019, Plaintiff claims he spoke to Defendant Gonzalez about “hiding
10    Plaintiff’s hearing.” (Id. at 13.) Plaintiff alleges Defendant Gonzalez “made a threat to
11    Plaintiff that if he files a lawsuit or appeal grievance, he will have an inmate put in cell or
12    have him moved where Plaintiff will be physically and sexually assaulted.” (Id.) He
13    further informed Plaintiff that he would “find Plaintiff guilty no matter evidence
14    showed.” (Id.)
15            On July 2, 2019, Plaintiff spoke with Defendant Hampton “regarding him not
16    allowing Plaintiff access to phones for his legal affairs.” (Id.) Hampton purportedly
17    responded that he “doesn’t give a fuck about his legal calls because [Plaintiff] is on [loss
18    of privileges] and this is payback for Plaintiff exercising his 1st Amendment rights.”
19    (Id.)
20            Plaintiff “attempted to talk to Defendant B. Grijalva about his legal calls” on July
21    10, 2019. (Id. at 14.) Plaintiff claims Defendant Grijalva told him “you don’t get no
22    calls.” (Id.) Plaintiff “replied he will be suing her” to which she allegedly “aggressively
23    approach[ed] Plaintiff and told him he was harassing her, and he better stop, or she would
24    falsify an RVR.” (Id.)
25
26
27
      4
       Plaintiff later lists “P. Wingo, Chalmers, Guzman, N. Maruni, N. Erickson, Sgt. Jackson, Sgt. B. Louie,
      M. Guevara, Rodriguez, C.C.I. B Grijalva, Sgt. Hampton, Sgt. F. Lewis, Litigation Dep’t” as the
28    correctional officers who denied him access to the phones. (Compl. at 11.)
                                                         7
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.111 Page 8 of 17


 1           On July 11, 2019, Plaintiff went to the “ICC Committee” and claims he is entitled
 2    to choose “2 prisons of his choice” but was only given the option to transfer to California
 3    Rehabilitation Center (“CRC”) or Valley State Prison (“VSP”). (Id. at 15.) Plaintiff
 4    alleges this was “done in retaliation.” (Id.) The members of this committee were “CCII
 5    A. Taylor, Captain P. Jackson, Warden Pat Covello and Associate Warden John Doe.”
 6    (Id.) Plaintiff claims VSP is not an appropriate placement due to the presence of “valley
 7    fever” which would cause him “severe medical sickness and injury.” (Id.) Plaintiff
 8    alleges the “committee panel” disregarded Plaintiff’s claims. (Id.) He further informed
 9    the committee that he had “mental health issues” that required him to be housed “close to
10    family” and in addition, he had an “active hearing in a case.” (Id.) Plaintiff alleges the
11    committee “all asserted they don’t care what Plaintiff wants or what he’ll do.” (Id.)
12    Plaintiff claims the “committee staff failed to intervene” in the denial of access to phone
13    or access to the courts “for all of Plaintiff’s active cases violating Plaintiff’s [Eighth]
14    Amendment” rights.” (Id. at 16.)
15           Plaintiff seeks $100,000 in compensatory damages, $1,000,000 in punitive
16    damages, and “an injunction preventing Plaintiff from being transferred to a prison not of
17    his choice.” (Id. at 18.)
18           C.     Due Process and Heck bar
19           Plaintiff alleges that Defendants Schmell, Lewis, and Silva conspired to issue an
20    RVR that contained “numerous fabrications.” (Compl. at 6-7.) Plaintiff was found guilty
21    following a disciplinary hearing conducted by Defendant Gonzalez and as a result, lost
22    good time credits and alleges this resulted in an extension of his criminal sentence. (See
23    id. at 6-7, 9.)
24            Plaintiff also claims that his due process rights were violated because Gonzalez
25    “deprived Plaintiff [the] opportunity to call witnesses and present documentary
26    evidence.” (Id. at 8.) He further maintains that he was denied the right to be present at
27    the disciplinary hearing and there was no evidence submitted to support the claims
28
                                                     8
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.112 Page 9 of 17


 1    against him. (See id.) Plaintiff also alleges that Defendant Tiscornia issued a “falsified
 2    RVR” for which he had another disciplinary hearing. (Id. at 10.) Following the hearing,
 3    Plaintiff lost phone and yard privileges. (See id.)
 4          To the extent Plaintiff challenges the validity of the disciplinary proceedings which
 5    resulted from Defendants issuing an RVR on grounds that they violated his right to
 6    procedural due process, he fails to state a claim upon which § 1983 relief can be granted.
 7    See 28 U.S.C. §§ 1915(e)(2), 1915A(b).
 8          The Due Process Clause protects prisoners against deprivation or restraint of “a
 9    protected liberty interest” and “atypical and significant hardship on the inmate in relation
10    to the ordinary incidents of prison life.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
11    2003) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)) (internal quotation marks
12    omitted). Although the level of the hardship must be determined in a case-by-case
13    determination, courts look to:
14          1) whether the challenged condition ‘mirrored those conditions imposed upon
            inmates in administrative segregation and protective custody,’ and thus
15
            comported with the prison’s discretionary authority; 2) the duration of the
16          condition, and the degree of restraint imposed; and 3) whether the state’s
            action will invariably affect the duration of the prisoner’s sentence.
17
18    Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-87). Only if an inmate has
19    alleged facts sufficient to show a protected liberty interest does the court next consider
20    “whether the procedures used to deprive that liberty satisfied Due Process.” Ramirez, 334
21    F.3d at 860.
22          As currently pleaded, Plaintiff’s Complaint fails to allege facts which show that the
23    disciplinary punishment he faced as a result of the RVR subjected him to any “atypical
24    and significant hardship in relation to the ordinary incidents of prison life.” Id.; Sandin,
25    515 U.S. at 484. Plaintiff’s temporary loss of phone privileges and yard time are not
26    deprivations which impose an atypical and significant hardship in relation to the ordinary
27    incidents of prison life. See Sandin, 515 U.S. at 483-84; see Davis v. Small, 595 Fed.
28
                                                    9
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.113 Page 10 of 17


 1     Appx. 689, 691 (9th Cir. 2014) (“The Due Process Clause itself does not give rise to a
 2     protected liberty interest in . . . phone and yard privileges.”).
 3           The Court finds Plaintiff’s pleading contains no “factual content that allows the
 4     court to draw the reasonable inference,” Iqbal, 556 U.S. at 678, that Defendants’ actions
 5     “presented a dramatic departure from the basic conditions of [Plaintiff’s] indeterminate
 6     sentence,” or caused him to suffer an “atypical” or “significant hardship.” Sandin, 515
 7     U.S. at 584-85; see also Keenan v. Hall, 83 F.3d 1083, 1088-89 (9th Cir. 1996), amended
 8     by 135 F.3d 1318 (9th Cir. 1998).
 9           In addition, to the extent Plaintiff lost good time custody credits that were imposed
10     as a result of his disciplinary conviction, he faces an additional hurdle. See Heck v.
11     Humphrey, 512 U.S. 477, 486-87 (1994).
12           State prisoners may not challenge the fact or duration of their confinement in a
13     section 1983 action; their remedy lies in habeas corpus instead. See Wilkinson v. Dotson,
14     544 U.S. 74, 78 (2005). Often referred to as the “favorable termination rule” or the “Heck
15     bar,” this limitation applies whenever state prisoners “seek to invalidate the duration of
16     their confinement--either directly through an injunction compelling speedier release or
17     indirectly through a judicial determination that necessarily implies the unlawfulness of
18     the State’s custody.” Id. at 81 (emphasis in original). Accordingly, “a state prisoner’s
19     § 1983 action is barred (absent prior invalidation) --no matter the relief sought (damages
20     or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to
21     conviction or internal prison proceedings) --if success in that action would necessarily
22     demonstrate the invalidity of confinement or its duration.” Id. at 81-82. The favorable
23     termination rule applies to prison disciplinary proceedings if those proceedings resulted
24     in the loss of good-time or behavior credits. Edwards v. Balisok, 520 U.S. 641, 646-48
25     (1997).
26           Where “success in a ... [section] 1983 damages action would implicitly question
27     the validity of conviction or duration of sentence, the litigant must first achieve favorable
28
                                                      10
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.114 Page 11 of 17


 1     termination of his available state, or federal habeas, opportunities to challenge the
 2     underlying conviction or sentence.” Muhammad v. Close, 540 U.S. 749, 751 (2004)
 3     (citing Heck, 512 U.S. 477; Edwards, 520 U.S. at 648). Because Plaintiff contends the
 4     punishment imposed as a result of his RVR affects the duration of his sentence (ECF No.
 5     1 at 6), even a well-pleaded due process claim would be barred unless Plaintiff can also
 6     show his disciplinary conviction has been reversed, expunged, or otherwise invalidated.
 7     Heck, 512 U.S. at 486-87.
 8           Here, Plaintiff contends he was convicted based on RVRs that contained
 9     “fabricated allegations” and therefore, his claims necessarily imply the invalidity of his
10     disciplinary conviction. Id. at 487. Because he has not further alleged his conviction has
11     already been reversed, expunged, or otherwise invalidated, Plaintiff does not state a
12     plausible claim for relief, and his Fourteenth Amendment claims must be dismissed. Id.;
13     see also Coley v. Duffy, No. 1:13-CV-00912-BAM-PC, 2016 WL 1359799, at *6 (E.D.
14     Cal. Apr. 5, 2016) (dismissing prisoner’s § 1983 complaint alleging loss of custody
15     credits and of being falsely charged with a disciplinary violation pursuant to 28 U.S.C.
16     § 1915(e)(2) and § 1915A as barred by Heck).
17           D.     Access to Courts claim
18           Plaintiff claims throughout his Complaint that Defendants have denied him access
19     to the courts. Plaintiff claims the loss of phone privileges “violated his right to access the
20     courts by [preventing] Plaintiff from litigating numerous criminal case appeals and civil
21     actions.” (Compl. at 10.) In addition, Plaintiff claims that correctional officers denying
22     him access to the phones caused his attorney to withdraw from his “false imprisonment”
23     appeal which resulting in a missed court date that was later “rescheduled.” (Id. at 11.)
24           Prisoners have a constitutional right to access to the courts. Lewis v. Casey, 518
25     U.S. 343, 346 (1996). The right is limited to the filing of direct criminal appeals, habeas
26     petitions, and civil rights actions. Id. at 354. Claims for denial of access to the courts may
27     arise from the frustration or hindrance of “a litigating opportunity yet to be gained”
28
                                                    11
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.115 Page 12 of 17


 1     (forward-looking access claim) or from the loss of a suit that cannot now be tried
 2     (backward-looking claim). Christopher v. Harbury, 536 U.S. 403, 412-15 (2002); see
 3     also Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th Cir. 2011) (differentiating “between
 4     two types of access to court claims: those involving prisoners’ right to affirmative
 5     assistance and those involving prisoners’ rights to litigate without active interference.”).
 6            However, Plaintiff must allege “actual injury” as the threshold requirement to any
 7     access to courts claim. Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. An “actual
 8     injury” is “actual prejudice with respect to contemplated or existing litigation, such as the
 9     inability to meet a filing deadline or to present a claim.” Lewis, 518 U.S. at 348; see also
10     Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004) (defining actual injury as the
11     “inability to file a complaint or defend against a charge”). The failure to allege an actual
12     injury is “fatal.” Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to
13     show that a ‘non-frivolous legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518
14     U.S. at 353 & n.4).
15           In addition, Plaintiff must allege the loss of a “non-frivolous” or “arguable”
16     underlying claim. Harbury, 536 U.S. at 413-14. The nature and description of the
17     underlying claim must be set forth in the pleading “as if it were being independently
18     pursued.” Id. at 417. Finally, Plaintiff must specifically allege the “remedy that may be
19     awarded as recompense but not otherwise available in some suit that may yet be
20     brought.” Id. at 415.
21           Plaintiff’s Complaint fails to allege the actual injury required to state an access to
22     courts claim. See Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. Plaintiff’s
23     Complaint is devoid of any factual allegations describing the nature of the claims and he
24     offers no more than vague descriptions of the actions he is pursuing.
25           Moreover, Plaintiff currently has three pending matters in this Court against RJD
26     correctional officials that are still ongoing and have not been dismissed. A court “‘may
27     take notice of proceedings in other courts, both within and without the federal judicial
28
                                                    12
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.116 Page 13 of 17


 1     system, if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan,
 2     508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801,
 3     803 n.2 (9th Cir. 2002)). See Williams v. Ortega, et al., 3:18-cv-0547-LAB-MDD;
 4     Williams v. Novarro, et al., 3:18-cv-1318-DMS-RBM; Williams v. Navarro, et al., 3:18-
 5     cv-1581-WQH-KSC.
 6               The Court finds that Plaintiff’s Complaint fails to include any “factual matter” to
 7     show how or why any of the individual Defendants in this case caused him to suffer any
 8     “actual prejudice” “such as the inability to meet a filing deadline or to present a claim,”
 9     with respect to any case. Lewis, 518 U.S. at 348; Jones, 393 F.3d at 936; Iqbal, 556 U.S.
10     at 678.
11           Thus, because Plaintiff has failed to allege facts sufficient to show that Defendants
12     caused him to suffer any “actual injury” with respect to any non-frivolous direct criminal
13     appeal, habeas petition, or civil rights action he may have filed, see Lewis, 518 U.S. at
14     354, the Court finds Plaintiff’s access to courts claims must be dismissed for failing to
15     state a plausible claim upon which § 1983 relief can be granted. See 28 U.S.C.
16     § 1915(e)(2)(B)(ii), § 1915A(b)(1); Iqbal, 556 U.S. at 678.
17           E.       Personal causation
18           In his Complaint, Plaintiff names as Defendants Wingo, Chalmers, Guzman,
19     Maruni, Louie, Guedala, Rodriguez, Castillo, Vega, Eugenie, and Arzate but offers no
20     specific factual allegations as to what they are alleged to have done or failed to do.
21           “The inquiry into causation must be individualized and focus on the duties and
22     responsibilities of each individual defendant whose acts or omissions are alleged to have
23     caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988),
24     citing Rizzo v. Goode, 423 U.S. 362, 370-71 (1976); Berg v. Kincheloe, 794 F.2d 457,
25     460 (9th Cir. 1986); Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir.
26     1999) (“Causation is, of course, a required element of a § 1983 claim.”) A person
27     deprives another “of a constitutional right, within the meaning of section 1983, if he does
28
                                                     13
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.117 Page 14 of 17


 1     an affirmative act, participates in another’s affirmative acts, or omits to perform an act
 2     which he is legally required to do that causes the deprivation of which [the plaintiff
 3     complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Plaintiff has not
 4     stated a claim against Defendants Wingo, Chalmers, Guzman, Maruni, Louie, Guedala,
 5     Rodriguez, Castillo, Vega, Eugenie, and Arzate because he has failed to allege facts
 6     regarding what actions were taken or not taken by these Defendants which caused the
 7     alleged constitutional violations.
 8           Therefore, the Court finds that Defendants Wingo, Chalmers, Guzman, Maruni,
 9     Louie, Guedala, Rodriguez, Castillo, Vega, Eugenie, and Arzate must be dismissed from
10     this action because Plaintiff has failed to state a claim against any of these Defendants.
11           F.     Claims against Litigation Dep’t, All A-Yard Bldg 5, 2nd and 3rd Watch, Staff
12           Plaintiff’s claims against RJD Litigation Department, All A-Yard Building 5; 2nd
13     and 3rd Watch, and “Staff” also must be dismissed. The CDCR, RJD, and departments
14     of RJD are not “persons” subject to suit under Section 1983 and are entitled to immunity
15     from suit for monetary damages under the Eleventh Amendment. See Seminole Tribe of
16     Fla. v. Florida, 517 U.S. 44, 53-54 (1996); Groten v. California, 251 F.3d 844, 851 (9th
17     Cir. 2001) (citing Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993)); see also
18     Dragasits v. California, No. 3:16-cv-01998-BEN-JLB, 2016 WL 680947, at *3 (S.D.
19     Cal. Nov. 15, 2016) (“The State of California’s Department of Corrections and
20     Rehabilitation and any state prison, correctional agency, sub-division, or department
21     under its jurisdiction, are not ‘persons’ subject to suit under § 1983.” (citing Groten, 251
22     F.3d at 851)); Bridgeman v. Education Dep’t, No. 11-cv-0387-JLS-CAB, 2011 WL
23     2532413, at *1 (S.D. Cal. June 24, 2011) (dismissing claims against the “Education
24     Department” and the “Law Library” of RJD because they are not “persons” and are
25     immune from suit under the Eleventh Amendment). Accordingly, Plaintiff’s claims
26     against these Defendants are dismissed sua sponte for failure to state a plausible claim.
27     See 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1).
28
                                                    14
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.118 Page 15 of 17


 1           G.     Transfer claims
 2           Plaintiff seeks to hold Defendants Taylor, Jackson, Covello and “Associate
 3     Warden John Doe” liable because he was not given the opportunity to select the prison,
 4     he would be transferred to in his classification hearing. (See Compl. at 15.) Plaintiff was
 5     given the option to transfer to CRC or VSP. (See id.) Plaintiff alleges that both of these
 6     options were not viable due to his medical and mental health issues. (See id.) However,
 7     the record before the Court indicates that Plaintiff was not transferred to either prison.
 8     Instead, Plaintiff was transferred to the California Men’s Colony. (See ECF No. 6.)
 9     Thus, these claims are moot. Moreover, Plaintiff does not have a constitutional right to
10     be housed or transferred to the prison of his choosing. See Olim v. Wakinekona, et al.,
11     461 U.S. 238, 244-48 (1983).
12           H.     Retaliation claims
13           As for the remaining claims, the Court finds Plaintiff’s Complaint contains
14     “sufficient factual matter, accepted as true,” to state First Amendment claim for relief
15     against Defendants Tiscornia, Hampton, Gonzalez, Grijalva, and Covello that are
16     “plausible on [their] face,” Iqbal, 556 U.S. at 678, and therefore, sufficient to survive the
17     “low threshold” set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
18     1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Rhodes v. Robinson,
19     408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable claim of First
20     Amendment retaliation entails five basic elements: (1) An assertion that a state actor took
21     some adverse action against an inmate (2) because of (3) that prisoner’s protected
22     conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment
23     rights, and (5) the action did not reasonably advance a legitimate correctional goal.”).
24           I.     Leave to Amend
25           Because the Court has determined that some of Plaintiff’s claims survive the sua
26     sponte screening process, the Court will give Plaintiff the opportunity to either: (1)
27     notify the Court of the intent to proceed with his First Amendment claims against
28
                                                    15
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.119 Page 16 of 17


 1     Tiscornia, Hampton, Gonzalez, Grijalva, and Covello; or (2) file an amended pleading
 2     correcting all the deficiencies of pleading identified by the Court in this Order. Plaintiff
 3     must choose one of these options within thirty (30) days from the date this Order is filed.
 4     If Plaintiff chooses to proceed as to his claims against Tiscornia, Hampton, Gonzalez,
 5     Grijalva, and Covello only, the Court will issue an Order directing the U.S. Marshal to
 6     effect service of his Complaint on Defendants Tiscornia, Hampton, Gonzalez, Grijalva,
 7     and Covello and dismiss the remaining claims and defendants.
 8     IV.   Conclusion and Order
 9           For the reasons explained, the Court:
10           1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
11     (ECF No. 2).
12
13           2.     DIRECTS the Secretary of the CDCR, or his designee, to collect from
14     Plaintiff’s trust account the $350 filing fee owed in this case by collecting monthly
15     payments from the account in an amount equal to twenty percent (20%) of the preceding
16     month’s income and forward payments to the Clerk of the Court each time the amount in
17     the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
18     SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED
19     TO THIS ACTION.
20           3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
21     Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
22           4.     The Court DISMISSES all claims against all Defendants, with the exception
23     of the retaliation claims as to Tiscornia, Hampton, Gonzalez, Grijalva, and Covel, for
24     failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
25           5.     The Court GRANTS Plaintiff thirty (30) days leave from the date of this
26     Order in which to either: (1) Notify the Court of the intention to proceed with the claims
27     against Tiscornia, Hampton, Gonzalez, Grijalva, and Covel only; or (2) File an Amended
28
                                                     16
     Case 3:19-cv-01332-CAB-WVG Document 14 Filed 05/05/20 PageID.120 Page 17 of 17


 1     Complaint which cures all the deficiencies of pleading noted. Plaintiff’s Amended
 2     Complaint must be complete in itself without reference to his original pleading.
 3     Defendants not named and any claims not re-alleged in the Amended Complaint will be
 4     considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
 5     & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
 6     the original.”); Lacey, 693 F.3d at 928 (noting that claims dismissed with leave to amend
 7     which are not re-alleged in an amended pleading may be “considered waived if not
 8     repled.”).
 9           IT IS SO ORDERED.
10     Dated: May 5, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   17
